DETAILED ACTION

Response to Amendment
Claims 1-10 are pending in the application.  New grounds of rejection have been added as a result of the amendment to the claims submitted 4/22/2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yatomi (JP 2016/126975, see Machine Translation) in view of Kim (US 2010/0086835).
Regarding claims 1 and 3, Yatomi discloses in Figs 1-2, a secondary battery (ref 10) comprising: a cylindrical can (ref 18); an electrode assembly (ref 14) received in (Fig 1) the cylindrical can (ref 18); and a cap assembly (ref 19) for sealing the cylindrical can (ref 18), wherein the cap assembly (ref 19) comprises a cap-down (ref 25) having a notch (ref 25b) for inducing bending (Abstract, [0019]), which allows the cap assembly (ref 19) to be bent in an opposite direction (Abstract, [0019], [0024], [0016]) of the electrode assembly (ref 14) when the cylindrical can (ref 18) is compressed in a direction perpendicular to a longitudinal direction (Abstract, [0019], [0024], [0016]) of the cylindrical can (ref 18).
Yatomi does not disclose the cap down has a mounting groove at a center portion of a first surface facing the electrode assembly and the bending notch is formed to extend from a center of the cap-down outside of the mounting groove in a radial direction.
Kim discloses in Figs 1-5, a cylindrical battery (ref 100) including a cap assembly (ref 140) comprising a cap-down (ref 146) having center-orientated center groove (ref 165) and notches (refs 163) extending from (Fig 2A) the cap-down (ref 146) outward in a radial direction (Fig 2A).  This configuration enhances battery safety via responding to over pressure conditions ([0055], [0065]).
Kim and Yatomi are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the center groove and notch structure disclosed on the cap-down of Kim into the overall cap-down structure of Yatomi to enhance overall battery safety and structural integrity via responding to over-pressure conditions.

Regarding claim 2, modified Yatomi discloses all of the claim limitations as set forth above and also discloses the first surface is substantially planar ([0024], Fig 2a) and the cap-down (ref 25) has a substantially planar second surface ([0024], [0016], Fig 2a, underside) opposite to the first surface, and the bending inducing notch (ref 25b) is formed on the first surface ([0024], [0016], Fig 2a).

Regarding claim 4, modified Yatomi discloses all of the claim limitations as set forth above and also discloses the bending inducing notch (refs 25b) includes 2 to 10 bending inducing notches (Fig 2b), which are spaced apart from one another (Fig 2a).

Regarding claim 5, modified Yatomi discloses all of the claim limitations as set forth above and also discloses the cap-down (ref 25) further includes a gas through-hole (refs 25a) formed between (Fig 2a) each of the bending inducing notches (ref 25b).

Regarding claim 6, modified Yatomi discloses all of the claim limitations as set forth above and also discloses the bending inducing notch (ref 25b) is spaced apart from a center (Fig 2a) of the cap-down (ref 25).

Regarding claim 7, modified Yatomi discloses all of the claim limitations as set forth above and also discloses the bending inducing notch (ref 25b) is spaced apart from a periphery of (Fig 2a) the cap-down (ref 25).

Regarding claim 8, modified Yatomi discloses all of the claim limitations as set forth above and also discloses the bending inducing notch (ref 25b) is spaced apart from each of a center and a periphery of (both depicted in Fig 25a) the cap-down (ref 25).

Regarding claim 10, modified Yatomi discloses all of the claim limitations as set forth above and also discloses the cap assembly (ref 19) comprises: a cap-up (ref 20); a safety vent (refs 20a) having a space (Fig 1) between a lower portion (Fig 1) of the cap-up and the cap-up (ref 20); and a connection ring (ref 17, gasket is shaped to form ring around periphery of cap up and cap down structures) connected to a periphery of the safety vent (of ref 20 at ref 20a), wherein the cap-down (ref 25) is coupled to (Fig 1, [0011], [0029]) the connection ring (ref 17).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yatomi (JP 2016/126975, see Machine Translation) in view of Kim (US 2010/0086835) as applied to claim 1 above, and further in view of Lee et al. (US 2015/0236334).
Regarding claim 9, Yatomi discloses all of the claim limitations as set forth above but does not explicitly disclose the cap-down further includes a forging portion between the bending inducing notch and the periphery thereof, the forging portion having a greater width than the bending inducing notch.
Lee et al. discloses in Figs 1-9, a battery (ref 100) including a cap assembly (ref 250) comprising a cap down (ref 252) which includes notches (refs 253) and bridge portions (refs 252c) located between (Fig 6) the notches (refs 253), and having widths greater than (Fig 6) the notches (refs 253).  This structure including bridge portions (aka forging portion) facilitates connection of the cap down structure within the cap assembly and enhances gas discharge though the structure ([0082], [0087], [0101], [0109], [0115]).
Lee et al. and Yatomi are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the bridge portions (aka forging portions) disclosed by Lee et al. onto the cap down structure of Yatomi to facilitate connection of the cap down structure within the cap assembly and enhance gas discharge though the structure, thereby enhancing overall structural integrity, safety, and performance of the battery.

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725